DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “which occupies a restriction position based at least in part on a flow velocity of a damping medium within the restriction proceeding from an open position through a radial closing movement in direction of a flow guiding surface” is unclear.  It is unclear as to what structure or structural environment is required by the recitation.  It appears that the claim describes that the annular element occupies a space in an environment where a flow of medium can pass or be sealed off between the annular element and a guiding surface. However, it is unclear if the structural environment is positively recited. It does not appear that the vibration damper has been positively recited and therefore it is not clear what is encompassed by the environment in which is that of the damper.  The limitation “based at least in part” renders it unclear if the recitations that follow are required by the claim. What is encompassed by “at least in part?” What other part can it be based on? Can it be in different piston/limiter/cylinder wall environment? For example, it is not clear if “a damping medium” or “a flow of velocity of a damping medium” are necessarily required by the claim.  The claim appears to be broad in the sense that it is not clear if the claim requires a restriction, a position of said restriction, a structural environment for the position of the restriction, or all the above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Bergeron (US-2670255).
	Regarding claim 1, Bergeron discloses a support (at least 6); a pivot bearing (fig 5, 16); and an annular element (10)  with a variable diameter (7 and 8) which is supported by the support (fig 5) and which occupies a restriction position based (at least wherein the restriction position has been interpreted as between the ring 10 and the cylinder wall) at least in part on a flow velocity of a damping medium within the restriction proceeding from an open position through a radial closing movement in direction of a flow guiding surface (col. 2, at least wherein the two parts 7/12 and  8/13 may expand separately to seal or close a gap between a support and a cylinder wall), wherein the annular element (10) comprises at least two legs (7/12 and 8/13) which are supported so as to be movable around the pivot bearing (fig 3, 16).
	Regarding claim 2, Bergeron discloses wherein the at least two legs (7/8) overlap in a circumferential direction (fig 2) and the pivot bearing (16) is formed in an area of overlap (fig 3).
	Regarding claim 3, Bergeron discloses wherein the support (6) has a receiving opening (at least groove 5) for at least one bearing pin (16, ball) of the pivot bearing (fig 5).
	Regarding claim 4, Bergeron discloses a bearing orifice (at least 17/18) formed in at least one leg as a groove (elongated transverse groove, col. 2, line 18) extending in a circumferential direction of the at least one leg (col. 2, lines 9-20).
Regarding claim 5, Bergeron discloses wherein the at least two legs (7/8) have a respective bearing orifice (17/18) which is arranged, respectively, coaxial to an axis of the pivot bearing (16), and wherein a groove side wall (elongated transverse groove, col. 2, line 18) has a separate bearing pin (16, ball) that forms a bearing location with the bearing orifice of a respective leg facing groove side wall (col. 2, lines 9-20).
Regarding claim 6, Bergeron discloses wherein the pivot bearing (16) is formed (17/18/7/8) independent from the support (6) guiding the annular element (10).
Regarding claim 7, Bergeron discloses wherein one leg (7 or 8) has a first bearing location (17 or 18) and an other leg (7 or 8) has a second bearing location (17 or 18), and these two bearing locations form the pivot bearing (fig 3-5, 16).
Regarding claim 8, as broadly recited, Bergeron discloses wherein the support has a separate supporting ring (20/7) for the at least two legs and a functional portion (at least one of 17/18, and/or 21) of the pivot bearing (16).
Regarding claim 9, as broadly recited, Bergeron discloses wherein the functional portion is formed as a bearing pin (16, ball). 
Regarding claim 10, as broadly recited, Bergeron discloses wherein the bearing pin is a ball (16, ball).
Regarding claim 11, as broadly recited, Bergeron discloses wherein at least one leg (7 or 8) has a connection slot (17/18, groove, col. 2, lines 9-20) for a bearing orifice of a bearing location for implementing the bearing pin (17/18/16, col. 2, lines 9-20).
Regarding claim 12, as broadly recited, Bergeron discloses wherein the support (6) has a rolling profile which, together with respective lateral surfaces of the at least two legs (7/8), forms a bearing location (Fig 5, 6/16/17/18).
Regarding claim 13, Bergeron discloses wherein the at least two legs extend over a dissimilar arc length (fig 3, 12 and 13 and col. 2, lines 20-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/               Examiner, Art Unit 3657             

                                                                                                                                                                            /Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657